1. Evidence that the defendant was seen by the officers, about dark, standing over a sack containing five gallons of non-taxed whisky, at a spot on a vacant lot not shown to have been his property, at which spot the whisky had been buried and then unearthed, and that the defendant, though unrecognized while standing over the whisky, was recognized as he left the whisky and passed the officers, was sufficient, when taken with his voluntary statement to the officers while later under their *Page 300 
arrest, to prove that the whisky was his. The jury was authorized so to find.
2. The court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
        DECIDED APRIL 10, 1942. REHEARING DENIED APRIL 25, 1942.